—Appeal by *529the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered March 27, 1996, convicting him of robbery in the second degree and attempted robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish that he was “aided by another person actually present” as required by Penal Law § 160.10 (1) is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Bynum, 70 NY2d 858; People v Johnson, 228 AD2d 521; People v Lopez, 175 AD2d 267; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Ritter, J. P., Santucci, Joy and Florio, JJ., concur.